Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page11of
                                                         of26
                                                            26




                 ([KLELW
 0D\HPDLOIURP*UHJRU\
6XHOOHQWURSWR&XUWLV)ORRGDWWDFKLQJ
      : 7¶VFKDQJHVWR1'$
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on08/28/20
                                                08/31/20 Page
                                                         Page22of
                                                               of26
                                                                  26


From:             Suellentrop, Gregory
To:               Flood, Curtis
Cc:               Smith, Parker
Subject:          Fwd: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call
Date:             Tuesday, May 26, 2020 9:51:51 PM
Attachments:      2744_001.pdf
                  ATT00001.htm
                  3 AE NDA WT (200526 redline).docx
                  ATT00002.htm




Greg Suellentrop
Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

Begin forwarded message:


      From: Steve Schroeder <sschro@wtoffshore.com>
      Date: May 26, 2020 at 5:07:51 PM CDT
      To: "Suellentrop, Gregory" <Gregory.Suellentrop@Evercore.com>
      Cc: "Smith, Parker" <Parker.Smith@Evercore.com>
      Subject: RE: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick
      Call



      We have discussed internally and attached is an executed version of a NDA that is
      acceptable to W&T. I have also included a redline version to aid in the review of our
      changes.

      Steve Schroeder
      Senior Vice President and Chief Technical Officer

      +1 713 624 7258 (direct)
      +1 281 755 4078 (mobile)
      +1 713 626 8527 (fax)
      sschro@wtoffshore.com
      W&T Offshore, Inc.
      Nine Greenway Plaza, Suite 300
      Houston, TX, US 77046-0908
      +1 (713) 626-8525 (main)
      www.wtoffshore.com



      A U.S. Company helping to safely supply energy for its Country
      From: Suellentrop, Gregory [mailto:Gregory.Suellentrop@Evercore.com]
      Sent: Tuesday, May 26, 2020 1:08 PM
      To: Steve Schroeder
      Cc: Smith, Parker
      Subject: [EXTERNAL]RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

      Steve,




                                                                                              001
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page33of
                                                         of26
                                                            26


I hope you had a good Memorial Day Weekend. We wanted to touch base regarding the
NDA. Have you had a chance to catch up with Land and Legal regarding its status? Please
advise when you have a chance.

Thanks,
Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Suellentrop, Gregory
Sent: Friday, May 22, 2020 6:26 PM
To: 'Steve Schroeder'
Cc: Smith, Parker
Subject: RE: [EXTERNAL] Re: [EXTERNAL]Quick Call

Steve,

Any movement on the NDA today? We were hoping to get it reviewed before the holiday.
Please advise when you have a chance and have a great weekend.

Best,
Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: Steve Schroeder [mailto:sschro@wtoffshore.com]
Sent: Friday, May 22, 2020 9:22 AM
To: Suellentrop, Gregory
Subject: [EXTERNAL] Re: [EXTERNAL]Quick Call

   CAUTION: This email originated from outside of Evercore. Do not click links or
   open attachments unless you recognize the sender and are expecting the
   attachment or link.

Greg,

I followed up with Lien and the consents to allow the disclosure of confidential
information was sent in error. At this time, Land and Legal are working the NDA.
Hopefully common ground can be struck sooner than later.

Sent from my iPhone


On May 21, 2020, at 12:31 PM, Suellentrop, Gregory
<Gregory.Suellentrop@evercore.com> wrote:

         Steve,

         Are you available for a quick call this afternoon?

         Greg Suellentrop
         Evercore | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com


                                                                                          002
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page44of
                                                         of26
                                                            26




         The information contained in this email message is intended only for use of the individual or entity
         named above. If the reader of this message is not the intended recipient, or the employee or agent
         responsible to deliver it to the intended recipient, you are hereby notified that any dissemination,
         distribution or copying of this communication is strictly prohibited. If you have received this
         communication in error, please immediately notify us by email, and destroy the original message.

         The information contained in this email and any attachment, including the names and email address of
         any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be
         found here. Thank you




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
original message.

The information contained in this email and any attachment, including the names and email address of any and all
recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




                                                                                                                           003
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page55of
                                                         of26
                                                            26




                                                                 004
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page66of
                                                         of26
                                                            26




                                                                 005
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page77of
                                                         of26
                                                            26




                                                                 006
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page88of
                                                         of26
                                                            26




                                                                 007
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           Filedin
                                 inTXSB
                                   TXSBon
                                        on08/28/20
                                          08/31/20 Page
                                                   Page99of
                                                         of26
                                                            26




                                                                 008
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page10
                                                          10of
                                                             of26
                                                                26




                                                                     009
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page11
                                                          11of
                                                             of26
                                                                26




                                                                     010
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page12
                                                          12of
                                                             of26
                                                                26




                                                                     011
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page13
                                                          13of
                                                             of26
                                                                26




                                                                     012
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page14
                                                          14of
                                                             of26
                                                                26




                                                                     013
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page15
                                                          15of
                                                             of26
                                                                26




                                                                     014
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page16
                                                          16of
                                                             of26
                                                                26




                                                                     015
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page17
                                                          17of
                                                             of26
                                                                26




                                                                     016
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page18
                                                                18of
                                                                   of26
                                                                      26




                            CONFIDENTIALITY A G R E E M E N T

        THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into the ___ day
of _________, 2020 by and between Arena Energy, LP, a Delaware limited partnership with
offices located at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380 on
behalf of itself and its subsidiaries (collectively, the “Discloser”), and W&T Offshore, Inc., a
legal entity formed under the laws of Texas with offices located at Nine Greenway Plaza, Suite
300, Houston, Texas 77046 (“Recipient”). Discloser and Recipient are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties”.

        WHEREAS, Recipient has requested that it be permitted to examine certain information in
the possession of and Discloser regarding the oil and gas properties, interests and assets owned by
Discloser and more particularly depicted within the yellow blocks and as further identified and
described on Exhibit “A” attached hereto and incorporated herein (the “Properties”) for the sole
purpose of determining whether or not to pursue the opportunity of entering into an agreement with
Discloser for the purchase of the Properties (the “Transaction”) and for negotiating any such
agreement (the “Purpose”); and

        WHEREAS, in order to enable Recipient to evaluate the Properties solely for the Purpose,
Discloser has agreed to furnish Recipient with certain confidential and proprietary data and
information pursuant to this Agreement which may include, but is not limited to, geological and
geophysical information; well logs; engineering, drilling, and wellbore information and reports;
cashflow forecasts; reserve studies; maps; field studies, financial and tax information and analyses;
leases, licenses, concessions, permits, and contracts of all kinds; production, price, and reserves
information; and agreements for production transportation, treating, processing, and marketing
regarding the Properties (collectively, “Materials”).

       NOW, THEREFORE, in consideration of the disclosure and divulgence of the
Materials to Recipient and of the covenants herein contained, Recipient and Discloser
hereby agree as follows:

1.     Except as provided in Sections 2 and 3 below, Recipient and its Representatives (defined
       below) shall not, without the prior written consent of Discloser:

       (a) Use or allow the use of the Materials or any notes, copies, summaries,
           analyses, studies, forecasts, or other materials, information, or conclusions
           derived from the inspection, examination, or evaluation of the Materials, whether
           prepared by the Discloser or the Recipient or any of their respective Representatives or
           others which contain or reflect or are generated from, any of the Materials
           (collectively, “Derivatives”) except for the Purpose;

       (b) Disclose or allow the disclosure to any person (defined below) of all or any
           portion of the Materials or Derivatives (collectively, “Confidential Information”);

       (c) Disclose or allow the disclosure to any person of any correlation existing between the
           Confidential Information and public information; and

       (d) Disclose or allow the disclosure to any person the fact that the Confidential



                                             Page 1 of 9
                                                                                               017
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page19
                                                                19of
                                                                   of26
                                                                      26




           Information has been made available to Recipient or that discussions or
           negotiations are taking place concerning the Properties, the Transaction or the
           Purpose or any of the terms, conditions, or other facts with respect thereto,
           including the status thereof; and

       (e) Treat, and cause to be to treated, all Confidential Information as confidential.

       As used herein, the term “person” shall be broadly interpreted to include the media, any
       individual, and any corporation, partnership, group, governmental unit or agency, or any
       other entity.

       As used herein, the term “Representatives” shall mean, with respect to a Party, its
       Affiliates (defined below) and its and its Affiliate’s officers, directors, employees, agents
       and advisors (including its and its Affiliates’ financial advisors, attorneys, accountants and
       other consultants), and, to the extent permitted by Section 7, any actual or potential
       financing sources (debt, equity or otherwise) or co-bidders.

2.     Recipient may make the disclosures described in Section 1 without Discloser’s prior written
       consent:

       (i) Subject to Section 5 and to the extent the Confidential Information must be disclosed
       under applicable law, governmental order, decree, regulation or rule, or stock exchange
       regulations; provided that Recipient or its Representatives, shall make all commercial
       reasonable efforts to give prompt notice to Discloser prior to such disclosure and shall limit
       the scope of such disclosure to the extent specifically required such law, governmental
       order, decree, regulation or rule, or stock exchange regulations.

       (ii) To the following Recipient’s Representatives who have a strict need to know for the
       Purpose:
               (a) Officers, directors, employees of Recipient;

               (b) Officers, directors and employees of its Affiliates (“Affiliates” means any
                   company or legal entity that controls, or is controlled by, or that is controlled by
                   an entity that controls, a Party. “Control” means the direct or indirect ownership
                   of more than fifty (50) percent of the voting rights in a company or other legal
                   entity or the contractual right to direct the management of such company or
                   legal entity.); and

               (c) any professional consultant or agent retained by Recipient or its Affiliates for
                   the purpose of evaluating the Confidential Information, including its and its
                   Affiliates’ financial advisors, attorneys, accountants and other consultants.

Prior to making any disclosures to any person under Section 2(ii)(a) or (b), Recipient shall advise
the same of the restrictions of confidentiality imposed upon them as Representatives of Recipient in
respect of the Confidential Information subject to this Agreement, and in respect of any person
under Section 2.ii(c), Recipient shall obtain an undertaking of confidentiality from such persons
substantially in the same terms and content of this Agreement; provided, however, that in the case
of outside legal counsel, the Recipient shall only be required to procure that such legal counsel is



                                             Page 2 of 9
                                                                                                  018
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page20
                                                                20of
                                                                   of26
                                                                      26




bound by an obligation of confidentiality.. Recipient agrees to and shall be liable for any breach of
this Agreement by any of its Representatives.

3.     The obligations in Section 1 shall not apply to:

       (a) Information which at the time of disclosure hereunder was previously developed
           by Recipient or its Representatives and already in their possession;

       (b) Information which at the time of disclosure hereunder was in the public domain
           or which thereafter becomes part of the public domain through no action or failure
           to act on the part of Recipient or its Representatives; and

       (c) Information which at the time of disclosure hereunder was or is thereafter lawfully
           acquired by Recipient or its Representatives from a source other than Discloser or
           its Representatives, provided that Recipient and its Representatives reasonably
           believe, after diligent inquiry, that such source was not under an obligation of
           confidence with respect thereto and did not acquire such information directly or
           indirectly from Discloser.

4.     Discloser retains all rights, titles, and interests in and to the Materials. At any time
       when requested in writing by Discloser, Recipient shall promptly, but in no more than
       five (5) business days, return to Discloser all Materials and destroy all Derivatives
       without retaining any copies thereof. Notwithstanding the above, Recipient may retain
       such electronic copies of the Confidential Information as are made by Recipient in the
       normal course of its routine electronic file back-up procedures provided that Recipient
       shall not access or use such Confidential Information and such files shall be destroyed in
       accordance with such procedures, but in no event later than six (6) months after
       Recipient’s receipt of the written request described above. Upon Discloser’s request,
       Recipient shall promptly provide written certification to Discloser that it has complied with
       the terms of this Section 4. Notwithstanding the return of the Materials or the destruction
       of the Derivatives, Recipient shall continue to be bound by its confidentiality and other
       obligations under the terms of this Agreement.

       However, notwithstanding anything contrary contained in this Agreement, it is recognized
       and agreed that (i) Recipient and its Representatives, Affiliates and its Representatives my
       retain mental impressions as a result of having reviewed the Confidential Information, and
       this Agreement shall not in any manner impede or restrict Recipient, its Representatives, its
       Affiliates or its Representatives from engaging in any aspect of the oil and gas business, or of
       any other business, outside of the Properties, and (ii) Recipient may already own or hereafter
       consider acquiring interests outside of the Properties and nothing contained in this Agreement
       shall in any manner impede or strict its right to do so.

5.     If Recipient or its Representatives are requested or required by oral question, written
       interrogatories, request for information or documents, subpoena, or similar process to
       disclose Confidential Information, Recipient shall make all reasonable efforts to promptly
       notify Discloser of such request, requirement, or proceeding in order to afford Discloser an
       opportunity to seek a protective order or other assurance that the Confidential Information
       will not be disclosed or disseminated by the recipient(s) thereof. Upon Discloser’s request,



                                             Page 3 of 9
                                                                                                 019
     Case
     Case20-03404
          20-03404 Document
                   Document13-5
                            1-5 Filed
                                FiledininTXSB
                                         TXSBon
                                              on08/28/20
                                                 08/31/20 Page
                                                          Page21
                                                               21of
                                                                  of26
                                                                     26




      Recipient shall cooperate with Discloser to seek and obtain such a protective order or other
      assurance at the sole cost and expense of Discloser. If Discloser is unable to obtain or does
      not seek such a protective order or other assurance, then Recipient may disclose only such
      portions of the Confidential Information that Recipient or its Representatives are advised
      by their counsel they are legally compelled to disclose under pain or liability for contempt,
      censure, or penalty.

6.    This Agreement shall not be construed or implied to, and nothing herein shall, obligate
      Discloser to (i) furnish any specific information or type of information to Recipient or its
      Representatives or (ii) enter into any type of further agreement with Recipient. Discloser may
      reject any and all bids for the Properties at any time, may change the transaction procedures
      and may enter into any agreement with any other person, in each case at any time and without
      notice to the Recipient or any of its Representatives. There shall be no binding agreement
      between Discloser and Recipient for a Transaction unless and until a final definitive
      agreement for the Transaction has been fully signed and delivered by both Discloser and
      Recipient.

7.    Recipient represents that, other than as disclosed to Discloser in writing prior to the execution
      of this Agreement, neither Recipient nor any of its Representatives has entered into, directly
      or indirectly, any agreement or understanding with any person (other than any of Recipient’s
      Representatives) with respect to a possible Transaction or that could otherwise affect such
      person’s decisions or actions with respect to a possible transaction involving the Discloser.

8.    Without the prior written consent of the Discloser, neither Recipient nor any of its
      Representatives who are aware of the possible Transaction will initiate or cause to be
      initiated (other than through the specific contacts designated in writing by Discloser) any: (a)
      communication concerning the Confidential Information, the Transaction or the Discloser
      and its Affiliates; (b) requests for meetings with management in connection with a possible
      Transaction; or (c) communication relating to the business of Discloser or any of its Affiliates
      or a possible Transaction, in each case with any officer, director or employee of Discloser or
      any of its Affiliates. Additionally, Recipient will not communicate with any contractor,
      customer, supplier, lender or vendor of Discloser or any of its Affiliates regarding the
      Discloser or its Affiliates, including, without limitation, in connection with the possible
      Transaction (or Recipient’s evaluation thereof) without the prior written consent of the
      Discloser. Despite anything in this Agreement to the contrary, and for the avoidance of
      doubt, Recipient is permitted to contact any creditor of Discloser or its Affiliates and discuss
      any aspect of the Confidential Information or Transaction with that creditor and acquire any
      portion of the Discloser’s or its Affiliates outstanding debt.

9.    Discloser represents and warrants that it has the right and authority to disclose the
      Confidential Information to Recipient. RECIPIENT ACKNOWLEDGES (i) THE
      INHERENT RISK OF ERROR IN THE ACQUISITION, PROCESSING, AND
      INTERPRETATION OF GEOLOGICAL, GEOPHYSICAL AND RESERVE DATA AND
      INTERPRETATIVE DATA OF ALL KINDS, AND (ii) THAT NEITHER DISCLOSER
      NOR ANY OF ITS REPRESENTATIVES MAKES ANY REPRESENTATIONS OR
      WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, AT COMMON LAW OR
      OTHERWISE, AS TO THE ACCURACY, QUALITY OR COMPLETENESS OF THE
      CONFIDENTIAL INFORMATION.                RECIPIENT AGREES THAT NEITHER
      DISCLOSER NOR ANY OF ITS REPRESENTATIVES SHALL BE LIABLE TO


                                            Page 4 of 9
                                                                                                020
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page22
                                                                22of
                                                                   of26
                                                                      26




       RECIPIENT OR ANY OTHER PERSONS IN CONTRACT, TORT, OR OTHERWISE
       RESULTING FROM USE OF OR RELIANCE UPON ANY CONFIDENTIAL
       INFORMATION BY RECIPIENT OR ITS REPRESENTATIVES. RECIPIENT ALSO
       AGREES THAT ONLY THOSE SPECIFIC REPRESENTATIONS AND WARRANTIES
       WHICH MAY BE MADE TO RECIPIENT OR ITS REPRESENTATIVES BY DISCLOSER
       IN A DEFINITIVE AGREEMENT COVERING THE TRANSACTION CONTEMPLATED
       HEREBY (WHEN AND IF THE SAME IS MADE) SHALL HAVE LEGAL EFFECT.

10.    No failure or delay by Discloser in exercising any right, power, privilege, or remedy
       hereunder shall operate or be construed as a waiver thereof or preclude the exercise of
       any other or future right, power, privilege, or remedy. No waiver by any party of any of
       the provisions hereof shall be effective unless explicitly set out in writing and signed by
       the party so waiving. No waiver by a Party shall operate or be construed as a waiver in
       respect of any failure, breach, or default not expressly identified by such written waiver,
       whether of a similar or different character, and whether occurring before or after that
       waiver.

11.    Neither Party may assign this Agreement or any of their rights or obligations hereunder
       without the prior written consent of the other Party and any such attempted assignment
       without such prior written consent shall be null and void. Any consents requested under this
       Section shall not be unreasonably withheld, conditioned or delayed.

12.    This Agreement shall terminate eighteen (18) months from the date hereof.

13.    This Agreement shall be binding upon each Party and their respective successors and
       permitted assigns.

14.    Except as otherwise provided herein, all notices that are required or may be given
       pursuant to this Agreement shall be sufficient in all respects if given in writing and
       delivered personally, by facsimile, or by recognized courier service, as follows:

       If to Recipient:

               W&T Offshore Inc.
               Nine Greenway Plaza, Suite 300
               Houston, Texas 77046
               Attn: Steve Schroeder
               Telephone: 713-624-7258
               Email:sschro@wtoffshore.com

       If to Discloser:

               Arena Energy, LP
               2103 Research Forest Drive, Suite 400
               The Woodlands, Texas 77380
               Attn: SVP – Business Development
               Telephone: 281-681-9500
               Email: caps@arenaenergy.com



                                           Page 5 of 9
                                                                                             021
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page23
                                                                23of
                                                                   of26
                                                                      26




       With a copy to:

              Arena Energy, LP
              2103 Research Forest Drive, Suite 400
              The Woodlands, Texas 77380
              Attn: SVP – General Counsel
              Telephone: 281-681-9500
              Email: sweatherholt@arenaenergy.com

15.    Without prejudice to any rights or remedies that Discloser or any of its Affiliates may
       have, Recipient acknowledges and agrees that neither damages nor an account of profits
       would be an adequate remedy for any breach by Recipient or its Representatives of the
       provisions of this Agreement and that, accordingly, Discloser shall be entitled to
       seek equitable relief including, but not limited to, injunctive relief and specific
       performance, without proof of actual damages, for any breach or anticipated or
       threatened breach of this Agreement. Recipient shall reimburse Discloser for any
       costs incurred including, but not limited to, attorneys’ fees, costs of court, witness fees
       and expenses, claims, demands or liabilities arising directly or indirectly out of any such
       breach or anticipated or threatened breach.

16.    The invalidity of any one or more provisions of this Agreement shall not affect the validity of
       this Agreement as a whole, and in case of any such invalidity, this Agreement shall be
       construed as if the invalid provision had not been included herein.

17.    This Agreement may be executed in multiple counterparts, each of which taken together shall
       constitute one Agreement. This Agreement shall be effective when it has been executed and
       delivered by both Parties. A signed copy of this Agreement delivered by email or other means
       of electronic transmission shall be deemed to have the same legal effect as delivery of an
       original signed copy of this Agreement.

18.    No modifications or amendments to this Agreement shall be binding on the Parties unless
       and until such modifications or amendments are executed in writing by an authorized
       representative of each Party.

19.    This Agreement shall be governed by, and construed in accordance with, the laws of the
       State of Texas, without giving effect to principles of conflict of law. Venue for any dispute
       between the Parties shall exclusively rest with any state or federal court located in Harris
       County, Texas.

20.    To the extent that any Confidential Information includes materials or other information
       subject to the attorney-client privilege, work product doctrine, or any other applicable
       privilege or doctrine concerning pending or threatened legal proceedings or governmental
       investigations, the Parties understand and agree that they have a commonality of interest with
       respect to such matters and it is their desire, intention, and mutual understanding that the
       sharing of such material or other information is not intended to, and shall not, waive or
       diminish in any way the confidentiality of such material or information or its continued
       protection under the attorney-client privilege, work product doctrine, or other applicable
       privilege or doctrine as a result of disclosing any Confidential Information (including


                                             Page 6 of 9
                                                                                                022
  Case
  Case20-03404
       20-03404 Document
                Document13-5
                         1-5 Filed
                             FiledininTXSB
                                      TXSBon
                                           on08/28/20
                                              08/31/20 Page
                                                       Page24
                                                            24of
                                                               of26
                                                                  26




   Confidential Information related to pending or threatened litigation) to the Recipient or any
   of its Representatives.

21. Recipient hereby further acknowledges and agrees that Discloser would be irreparably
    injured by any breach of, or failure to comply with, this Agreement by Recipient or its
    Representatives and that money damages are an inadequate remedy for an actual or
    threatened breach of this Agreement or any failure to comply with this Agreement because of
    the difficulty of ascertaining the amount of damage that will be suffered by Discloser in the
    event of any such breach or failure to comply. Therefore, Recipient agrees to the granting of
    specific performance of this Agreement and injunctive or other equitable relief in favor of
    Discloser as a remedy for any such breach or failure to comply, without proof of actual
    damages, and Recipient further waives any requirement for the securing or posting of any
    bond in connection with any such remedy. Such remedy shall not be deemed to be the
    exclusive remedy for Recipient’s breach of, or failure to comply with, this Agreement, but
    shall be in addition to all other remedies available at law or in equity. In the event of any
    breach of, or failure to comply with, this Agreement by Recipient or its Representatives,
    Recipient agrees to reimburse Discloser promptly upon demand for all out of pocket costs
    and expenses reasonably incurred by it and its Representatives in the enforcement of its rights
    hereunder (including, without limitation, reasonable fees and disbursements of counsel).
    Recipient hereby agrees to indemnify and hold harmless Discloser and its Representatives
    from and against any damage, claim, loss, obligation, liability, penalty, cost or expense
    (including reasonable fees and disbursements of counsel and the cost of enforcing this
    indemnity) arising out of or resulting from (i) any disclosure or use of Confidential
    Information contrary to the terms of this Agreement by Recipient or its Representatives, or
    (ii) any other breach of, or failure to comply with, the terms of this agreement by Recipient or
    its Representatives


                                   *       *       *       *




                                          Page 7 of 9
                                                                                              023
      Case
      Case20-03404
           20-03404 Document
                    Document13-5
                             1-5 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page25
                                                                25of
                                                                   of26
                                                                      26




      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.

RECIPIENT:                                        DISCLOSER:

W&T Offshore, Inc.                                ARENA ENERGY, LP
                                                  by ARENA ENERGY GP, LLC
                                                  its Sole General Partner



By:                                               By:
Name: Steve Schroeder                             Name: Scott C. Weatherholt
Title: Senior Vice President and                  Title: Senior Vice President – General
      Chief Technical Officer                           Counsel




                                         Page 8 of 9
                                                                                           024
Case
Case20-03404
     20-03404 Document
              Document13-5
                       1-5 Filed
                           FiledininTXSB
                                    TXSBon
                                         on08/28/20
                                            08/31/20 Page
                                                     Page26
                                                          26of
                                                             of26
                                                                26




                            EXHIBIT A

TO THAT CERTAIN CONFIDENTIALITY AGREEMENT DATED ___________, 2020
                        BY AND BETWEEN
                                           , AS RECIPIENT,
                              AND
                 ARENA ENERGY, LP, AS DISCLOSER


                   DESCRIPTION OF PROPERTIES




                                                                     025
